Citation Nr: 1145132	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-16 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a stroke, secondary to service-connected heart disease.

2.  Entitlement to an effective date earlier than February 7, 2007 for service connection for residuals of a stroke, secondary to service-connected heart disease.  

3.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU").


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to August 1986.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Offices ("RO") in Columbia, South Carolina, and Pittsburgh, Pennsylvania.  On August 15, 2006, the Veteran suffered a stroke.  On February 7, 2007, the Columbia RO received his application for service connection for residuals of a stroke, claimed as secondary to service-connected heart disease.  In a November 2007 rating decision, the RO granted service connection for residuals of a stroke and assigned an initial rating of 10 percent under Diagnostic Code ("DC") 8008, effective February 7, 2007, and denied entitlement to a 100 percent schedular rating.  During the pendency of this appeal, the Veteran's claims folder was transferred to the Pittsburgh RO Foreign Cases Division.  In a February 2009 rating decision, that RO determined that the November 2007 rating decision was in error, as it failed to award an initial rating of 100 percent, under DC 8008 (which provides for a 100 percent schedular rating for six months following a stroke and a 10 percent rating thereafter based on residuals), for the period February 7, 2007 to February 14, 2007.  The February 2009 RO assigned the 100 percent schedular rating, effective February 7, 2007 through February 14, 2007, and assigned a 10 percent rating effective February 15, 2007.  

In July 2010, the Board remanded the claim of entitlement to an increased rating for residuals of a stroke for further development, specifically, to schedule the Veteran for a hearing with the Board.  In March 2011, the Veteran, located in Germany, testified during a Board teleconference hearing before the undersigned Veterans Law Judge sitting in Pittsburgh.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board notes that, based on correspondence from the Veteran received in April  2009, in which he requested payment for 180 days of convalescence, it appears that he is requesting an earlier effective date for the grant of service connection and compensation benefits under DC 8008.  Accordingly, the issues on appeal have been recharacterized to reflect this.
The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that the residuals of his stroke are of greater severity than the current 10 percent initial rating contemplates.  He also claims entitlement to an earlier effective date than the currently-assigned date of February 7, 2007.  Finally, he states that, although he worked full-time prior to his stroke, he is now only able to perform part-time work.  After a thorough review of the evidence, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Review of the claims folder reveals that, although the Veteran has not affirmatively claimed a worsening of his stroke residuals, the Board notes that the August 2007 examination report is unclear, in that it indicates that the Veteran's neurological evaluation was essentially normal, but also states that the Veteran was found to have speech disturbances and articulation problems, as well as difficulties with equilibrium, balance and concentration.  Accordingly, the Board finds that a new examination is warranted to determine the severity of the Veteran's stroke residuals.

In addition, as the most recent treatment records pertaining to the Veteran are dated August 2005, an attempt to obtain and associate with the claims folder VA treatment records from August 200 (the date of his stroke) to the present should be undertaken.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

The Board also notes that, although correspondence from the Veteran appears to indicate that he is appealing the effective date issue of the claim, the Board finds this issue to be inextricably intertwined with the disability rating yet to be assigned for the Veteran's service-connected residuals of a stroke.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review).  Therefore, the Board cannot fairly proceed in adjudicating the rating issue until any outstanding matters with regard to the assignment of the effective date have been resolved.

Finally, the Board observes that entitlement to TDIU was denied in a January 2006 rating decision, seven months before the Veteran's August 2006 stroke.  Subsequent records, however, including a letter dated January 2007, show that the Veteran has again requested TDIU, claiming that he is incapable of a substantially gainful occupation as a result of his stroke.  Because the Veteran's now service-connected residuals of a stroke were not considered in the previous adjudication, the Board finds this issue to be inextricably intertwined with the disability rating yet to be assigned for his residuals of a stroke.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's residuals of a stroke since August 15, 2006, and associate with the claims folder.  Any negative reply must also be associated with the claims folder.

2.  Following completion of the aforementioned, schedule the Veteran for examinations with a cardiologist, a neurologist, and any other specialist deemed necessary to determine the current manifestations of the Veteran's residuals of a stroke.  The claims folder, along with a copy of this REMAND, must be provided to each examiner in conjunction with the examination and the examiners must note that the claims folder has been reviewed.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiners should also elicit from the Veteran a history of his residual symptomatology associated with his stroke and note that, in addition to the medical evidence, the Veteran's statements have also been taken into consideration.  To the extent possible, the examiners should separate symptoms caused by the Veteran's stroke from his service-connected arteriosclerotic heart disease.  If this cannot be done, the examiners should so indicate.

a.)  Comment on the Veteran's medical history, including the date and nature of the stroke.

b.)  State whether the condition has stabilized.  If not, provide an estimate of when stability may be expected.

c.)  Inquire and comment on each symptom or area of symptoms listed below. Document all problems, whether subtle or pronounced.  Also document all negative responses.
	
1.) headaches - frequency, severity, duration, and if they most resemble migraine, tension-type, or cluster headaches.
2.) dizziness or vertigo - frequency
3.) weakness or paralysis - location
4.) sleep disturbance - type and frequency
5.) fatigue or malaise - severity
6.) mobility - state symptoms
7.) balance - state any problems
8.) if ambulatory, what device, if any, is needed to assist walking?
9.) memory impairment - mild, moderate, severe
10.) other cognitive problems Y/N? If yes, which?:
      i.   Decreased attention
      ii.  Difficulty concentrating
iii. Difficulty with executive functions (speed of information processing, goal setting, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive).
      iv. Other - describe
11.) speech or swallowing difficulties - severity and specific type of problem - expressive aphasia?, difficulty with articulation because of injuries to mouth?, aspiration due to difficulty swallowing?, etc.
12.) pain - frequency, severity, duration, location, and likely cause.
13.) psychiatric symptoms - mood swings, anxiety, depression, other (describe).
14.) sensory changes, such as numbness or paresthesias - location and type.
15.) vision problems, such as blurred or double vision- describe.
16.) neurobehavioral symptoms - irritability, restlessness, other (describe).
17.) other abnormal physical findings - describe.
18.) assessment of other residuals not otherwise classified.

d.) Report course of symptoms - are they improving, worsening in severity or frequency, or stable?

e.) List current treatments, condition for which each treatment is being given, response to treatment, and side effects.

3.  Following completion of the aforementioned, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  The claims should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

